United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1053
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

 Edward Lee Raifsnider, also known as Edward John Snider, also known as Mark
L. Newman, also known as Christopher L. Bishop, also known as Edward Thomas

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                              Submitted: April 21, 2021
                               Filed: April 28, 2021
                                   [Unpublished]
                                   ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Federal inmate Edward Raifsnider appeals the district court’s order granting
the government’s motion for payment from his inmate trust account to be applied
toward his restitution balance. We review the court’s decision to issue the
enforcement order for abuse of discretion and review issues of statutory interpretation
de novo. See United States v. Rand, 924 F.3d 140, 142 (5th Cir. 2019) (district
court’s decision to issue turnover order under 18 U.S.C. § 3664(n) is reviewed for
abuse of discretion); United States v. Vanhorn, 399 F.3d 884, 886 (8th Cir. 2005) (per
curiam) (absent error of law or clearly erroneous factfinding, district court’s decision
whether to modify restitution under 18 U.S.C. § 3664(k) is reviewed for abuse of
discretion); United States v. Adejumo, 848 F.3d 868, 870 (8th Cir. 2017) (reviewing
statutory interpretation of 18 U.S.C. § 3664 de novo).

       In 1998, Raifsnider pleaded guilty to using a false social security number, and
the district court imposed a 37-month prison sentence, followed by 3 years of
supervised release. The court ordered Raifsnider to pay restitution “in installments
to commence 30 day(s) after the date of this judgment.” In 2005, the district court
revoked his supervised release, imposed a 24-month prison sentence, and stated that
the original restitution order would remain in effect. In 2020, the government filed
a motion to authorize the turnover of $1,217.12 from Raifsnider’s inmate trust
account to pay down the restitution obligation, leaving him with a balance of $25.
Citing the 1998 judgment, the government generally claimed that the district court
had ordered the restitution due immediately; asserted that relief was proper under 18
U.S.C. §§ 3613(a) (providing that United States may enforce judgment imposing
restitution), 3664(m)(1)(A) (restitution order may be enforced by United States by
methods laid out in statute and “all other available and reasonable means”), and
3664(n) (requiring defendant to apply “substantial resources” received during
incarceration to any restitution still owed); and noted that Raifsnider had not notified
the court of any material change in his economic circumstances, as required under 18
U.S.C. § 3664(k).

       Raifsnider opposed the motion, stating that he had been making monthly
restitution payments as ordered by the court, and explaining that the funds sought by
the government represented his savings over the past 16 years. The district
authorized the turnover of funds “[f]or the reasons stated in the government’s

                                          -2-
motion,” and ordered the Bureau of Prisons to transfer $1,217.21 from Raifsnider’s
inmate trust account.

       While the basis for the district court’s decision is unclear, to the extent the
court relied on the government’s representation that restitution was due immediately,
the 1998 judgment appears to indicate that payment was due in installments. Thus,
the government may have lacked authority under § 3613(a) to collect more than the
installment payments. See United States v. Hughes, 914 F.3d 947, 949 (5th Cir.
2019) (“When a restitution order specifies an installment plan, unless there is
language directing that funds are also immediately due, the government cannot
attempt to enforce the judgment beyond its plain terms absent a modification of the
restitution order or default on the payment plan.”); United States v. Martinez, 812
F.3d 1200, 1202 (10th Cir. 2015) (where judgment specified that restitution was due
in accordance with installment schedule and defendant had complied, government
lacked authority to garnish defendant’s retirement accounts, as it exceeded terms of
judgment; under §3664(f)(2), court specifies manner in which restitution is to be paid,
and “[t]hus, the government can enforce only what the district court has ordered the
defendant to pay”).

       Accordingly, we vacate the district court’s order, and we remand for
clarification and further consideration. We also deny Raifsnider’s motion for
appointment of counsel as moot.
                       ______________________________




                                         -3-